     Case 1:18-cv-01403-TLN-BAM Document 32 Filed 07/07/20 Page 1 of 4


 1 J. Gary Gwilliam, Esq. (State Bar No. 33430)
   Robert J. Schwartz, Esq. (State Bar No. 254778)
 2 GWILLIAM, IVARY, CHIOSSO, CAVALLI & BREWER
   1999 Harrison Street, Suite 1600
 3 Oakland, CA 94612-3528
   Telephone: (510) 832-5411
 4 Facsimile: (510) 832-1918
   Email: ggwilliam@giccb.com
 5        rschwartz@giccb.com

 6 Attorneys for Plaintiff
   EDUARDO QUINTANAR, JR.
 7

 8
                                 UNITED STATES DISTRICT COURT
 9

10                               EASTERN DISTRICT OF CALIFORNIA

11

12 EDUARDO QUINTANAR, JR.,                        Case No. 1:18-cv-01403-TLN-BAM

13                 Plaintiffs,                    STIPULATION AND ORDER TO
                                                  RESCHEDULE HEARING
14 vs.                                            REGARDING DEFENDANTS CITY OF
                                                  MODESTO AND JON EVERS’
15 COUNTY OF STANISLAUS, CITY OF                  MOTION TO DISMISS
   MODESTO, STANISLAUS COUNTY
16 DISTRICT ATTORNEY BIRGIT
   FLADAGER, STANISLAUS COUNTY
17 DEPUTY DISTRICT ATTORNEY
   MARLISSA FERREIRA, STANISLAUS
18 COUNTY DISTRICT ATTORNEY
   INVESTIGATOR KIRK BUNCH,
19 STANISLAUS COUNTY DISTRICT
   ATTORNEY INVESTIGATOR STEVE
20 JACOBSEN, MODESTO POLICE
   DEPARTMENT DETECTIVE JON EVERS,
21 STANISLAUS COUNTY SHERIFF
   DETECTIVE CORY BROWN,
22 STANISLAUS COUNTY SHERIFF
   DETECTIVE LLOYD MACKINNON, and
23 DOES 1-10, inclusive,

24                 Defendants.

25

26

27

28

     STIP. AND ORDER                          1               CASE NO. 1:18-CV-01403-TLN-BAM
     Case 1:18-cv-01403-TLN-BAM Document 32 Filed 07/07/20 Page 2 of 4


 1         Plaintiff EDUARDO QUINTANAR, JR. (“Plaintiff”) and defendants CITY OF

 2 MODESTO and JON EVERS, (“Defendants”) through their respective counsel, hereby agree

 3 and stipulate as follows:

 4         1.      WHEREAS Plaintiff filed the complaint [Document 1] in this action on October

 5 11, 2018.

 6         2.      WHEREAS Plaintiff filed his First Amended Complaint [Document 24] on June

 7 9, 2020.

 8         3.      WHEREAS Defendants Cory Brown, Kirk Bunch, County of Stanislaus, Marlissa

 9 Ferreira, Birgit Fladager, David Harris and Steve Jacobsen filed a Motion to Dismiss Plaintiff’s

10 First Amended Complaint [Document 29] on June 23, 2020. The hearing date for the motion is

11 set for August 6, 2020 at 2:00 p.m. in in Courtroom 2 (TLN) before District Judge Troy L.

12 Nunley.

13         4.      WHEREAS Defendants City of Modesto and Jon Evers filed a Motion to Dismiss

14 Plaintiff’s Complaint in its entirety [Document 30] on June 23, 2020. The hearing date for the

15 motion is set for July 23, 2020 at 2:00 p.m. in Courtroom 2 (TLN) before District Judge Troy L

16 Nunley.

17 ///

18 ///

19 ///

20 ///

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

     STIP. AND ORDER                               2                CASE NO. 1:18-CV-01403-TLN-BAM
     Case 1:18-cv-01403-TLN-BAM Document 32 Filed 07/07/20 Page 3 of 4


 1         5.      WHEREAS Plaintiff and Defendants City of Modesto and Jon Evers have agreed

 2 that it would be more convenient for the court to hear both motions on the same day and hereby

 3 stipulate to have Modesto’s Motion to Dismiss heard on the same day as Stanislaus County’s

 4 Motion to Dismiss. It is therefore stipulated and agreed that both motions can be heard by the

 5 court on August 6, 2020 at 2:00 p.m. Pursuant to local rules, oppositions will be due July 23,

 6 2020 and any replies due July 30, 2020.

 7         IT IS SO STIPULATED.

 8 DATE: July 7, 2020                    GWILLIAM, IVARY, CHIOSSO, CAVALLI & BREWER

 9

10                                                     /s/ Jayme L. Walker
                                                       J. Gary Gwilliam
11
                                                       Randall E. Strauss
12                                                     Jayme L. Walker
                                                       Attorneys for Plaintiff
13                                                     EDUARDO QUINTANAR, JR.
14 DATE: July 7, 2020                        MEYERS NAVE RIBACK SILVER & WILSON

15

16                                                     /s/ Robert G. Davis (As authorized 7/6/2020)
                                                       David Mehretu
17                                                     Robert G. Davis
                                                       Attorneys for Defendants
18                                                     CITY OF MODESTO AND JON EVERS
19

20

21

22

23

24

25

26

27

28

     STIP. AND ORDER                               3                  CASE NO. 1:18-CV-01403-TLN-BAM
     Case 1:18-cv-01403-TLN-BAM Document 32 Filed 07/07/20 Page 4 of 4


 1                                              ORDER

 2          IT IS SO ORDERED.

 3          1.     Pursuant to the Parties’ stipulation, Defendants City of Modesto and Jon Evers’

 4 Motion to Dismiss will be heard at the same time as the other Defendants County of Stanislaus et

 5 al.’s Motion to Dismiss on August 6, 2020 at 2:00 pm.

 6          2.     Oppositions due July 23, 2020 and replies due July 30, 2020

 7
     Dated: July 7, 2020
 8

 9

10                                                       Troy L. Nunley
                                                         United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIP. AND ORDER                              4                 CASE NO. 1:18-CV-01403-TLN-BAM
